DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
The foreign priority application JP 2017-141738 filed on July 21, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US Patent 6,576,372).
With regard to claims 1 and 19, Hata et al. teach a polymer electrolyte composition comprising:
- lithium perchlorate, 
-trifunctional ethylene glycol-propylene glycol random polymer Sannix FA-103 with Mw=3282;
-1,4-butanediol, and
-polymeric MDI ((Example 1 in column 11 and Table 1 in columns 13-14, and Example 10 in columns 16-17).

A polymeric MDI (methylenediphenyl diisocyanate) is a compound of formula:

    PNG
    media_image1.png
    118
    368
    media_image1.png
    Greyscale
(see page 5 of the “MDI Handbook”) , and it is equivalent to a “compound (C) having three or more polymerization reactive groups” in claim 1.
Hata et al. further teach that the isocyanate compound reacts with the polyol compounds (column 3, lines 51-52). Therefore, 1,4-butanediol is equivalent to the “compound (D) having two polymerization reactive groups that are different from the polymerization reactive groups that the compound (C) has and are capable of causing a polymerization reaction with the polymerization reactive group that the compound (C) has” in claim 1.
The trifunctional ethylene glycol-propylene glycol random polymer Sannix FA-103 does not have the Mw in the claimed range for a polymer (A).
However, Hata et al. teach that a trifunctional ethylene glycol-propylene glycol random polymer is a polymeric polyol, and the polymeric polyols may have Mw up to 10,000 (column 4, lines 31-40). The polymeric polyols comprise polyethylene glycol (EO) units in amount of 20-80% by mole (column 4, lines 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing day of the claimed invention to use a polymeric polyol with polyethylene glycol (EO) units in amount of 20-80% by mole and Mw up to 10,000 in the polymer electrolyte composition of Hata et al.

A polymeric polyol comprising polyethylene glycol (EO) units is a polyether polyol, as evidenced in par.0057 of Kamiya et al. (US 2006/0182956). A polyether polyol meets the limitations of claim 1 for a polymer (A) which is a polyether.
A polymeric polyol comprising polyethylene glycol (EO) units is a polyether having a repeating unit of formula (1-1) in claim 19, wherein L1 is an alkylene group with 2 carbon atoms.
Therefore the solid electrolyte composition in claims 1 and 19 is obvious over the polymer electrolyte composition of Hata et al.
With regard to claim 2, the polymeric MDI has isocyanate groups and the 1,4-butanediol has hydroxyl groups.
With regard to claim 6, the polymer electrolyte composition of Hata et al. comprises the polymeric polyol, LiClO4, the polymeric MDI, and the 1,4-butanediol in a mass ratio of 1: 0.2: 0.55 : 0.041. The calculation is based on the amount of components in Example 1 of Hata et al.
With regard to claims 10-11, Hata et al. teach that the composition may contain a solvent in an amount of preferably 20-75wt% (column 8, lines 16-17). Therefore, the amount of solids is 25-80wt%, which overlaps the range in claim 11. 
With regard to claim 12, Hata et al. teach that the polymer electrolyte composition is cured to form a film (Example 1 in column 11 and Example 10 in columns 16-17).

	With regard to claims 17 and 18, Hata et al. teach that the composition is heated to thermally polymerize (Example 10 in columns 16-17).The polymeric compound is formed from the polyisocyanate compound and the polyol compound (column 11, lines 44-45).
An all solid battery is formed using the method (Example 10 in columns 16-17).

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US Patent 6,576,372) as applied to claims 1 and 14 above, and further in view of Makino et al. (JP 2016-139511, with attached machine translation).
With regard to claims 8 and 15, Hata et al. teach the solid electrolyte composition of claim 1 and the all-solid battery of claim 14 (see paragraph 5 above), but fail to teach that the ion-conductive solid polymer electrolyte composition contains an inorganic solid electrolyte.
Makino et al. teach a solid electrolyte composition (abstract).The solid electrolyte composition comprises a solvent, polymer particles (claim 1), an inorganic solid electrolyte (claims 12 and 13, par.0015-0030), a lithium salt (par.0070-0074).
Makino et al. further teach that the inorganic solid electrolyte is capable of moving ions inside the solid electrolyte composition (par.0015).

With regard to claim 9, Hata et al. teach the solid electrolyte composition of claim 1 (see paragraph 5 above), but fail to teach that the ion-conductive solid polymer electrolyte composition contains an active material.
Makino et al. teach a solid electrolyte composition (abstract).The solid electrolyte composition comprises a solvent, polymer particles (claim 1), a lithium salt (par.0070-0074). 
Makino et al. further teach that the solid electrolytic composition may comprise and electrode active material and may be used as electrode material (par.0102, par.0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an electrode active material in the ion-conductive solid polymer electrolyte composition of Hata et al., in order to obtain an electrode active material.

Allowable Subject Matter
Claims 3-5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There are no prior art teachings that would motivate one of ordinary skill to modify Hata et al. and obtain the solid electrolyte composition in claims 3-5 and 7, and the solid electrolyte-containing sheet in claim 13 of the instant application.

Response to Arguments
Applicant's arguments filed on December 03, 2021 have been fully considered but they are not persuasive. 
The examiner would like to note that: 
-the provisional rejection of claims 1, 2, 8-10, and 12-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-15, and 18-20 of copending Application No. 16/746,969 (US 2020/0153033) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 2, 4, 5, 10-14, and 16-18 under 35 U.S.C. 103 as being unpatentable over Hata et al. (US Patent 6,537,468) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Hata et al. (US Patent 6,537,468) as applied to claim 1 above, and further in view of Tsukada et al. (US 2008/0139710) is withdrawn following the applicant’s amendment to claim 1.

The examiner agrees that the examples of Hata et al. show Sannix FA-103.
However, Hata et al. show that Sannix FA-103 (trifunctional ethylene glycol-propylene glycol random copolymer) is a polyol compound (column 4, lines 33-32).
Hata et al. further teach that polymeric polyols with a weight-average molecular weight of up to 10,000 may be used in the polymer electrolyte composition. These polymeric polyols comprise polyethylene glycol (EO) units in an amount of 20-80 mole% (column 4, lines 38-50).
Therefore, one of ordinary skill would have been motivated to use a polymeric polyol with 20-80mole% of polyethylene glycol (EO) units and a Mw of up to 10,000 in the polymer electrolyte composition of Hata et al.
A polymeric polyol comprising polyethylene glycol (EO) units is a polyether polyol, as evidenced in par.0057 of Kamiya et al. (US 2006/0182956).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722